BREITENSTEIN, Circuit Judge
(concurring in result).
The record in this case discloses no basis for federal jurisdiction. There is no diversity and no right asserted under the Constitution, laws, or treaties of the United States. Specifically, there is no *169right asserted by the plaintiff-appellant under the National Labor Relations Act. Hence, no purpose is served by any discussion as to whether the field of controversy is or is not pre-empted by that Act. As I see it, the case should be reversed with directions to remand to the state court and we should express no opinion on any other issue presented.